Citation Nr: 0511925	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the left leg as a 
result of a coronary artery bypass graft performed at a VA 
medical facility in April 2001.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.   

FINDINGS OF FACT

1.  In April 2001, the veteran reported to the Albany, New 
York VA Medical Center for treatment of his coronary artery 
disease.  A coronary artery bypass times three was performed 
with a saphenous vein graft.  The saphenous vein was removed 
from the right leg.  

2.  The competent evidence indicates that the veteran's left 
leg nerve disability has a lumbar etiology.  

3.  While the veteran had left leg weakness, numbness, and 
pain coincident with April 2001 VA treatment, the record on 
appeal does not contain medical evidence showing that nerve 
damage of the left leg, was caused or aggravated by a 
coronary artery bypass graft performed at a VA medical 
facility in April 2001.  

4.  The record on appeal does not contain medical evidence 
that nerve damage of the left leg was due to VA fault or an 
event not reasonably foreseeable during the coronary artery 
bypass graft performed at a VA medical facility in April 
2001.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for nerve damage to the left leg as a result 
of a coronary artery bypass graft at a VA treatment facility 
have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002).  The VCAA redefined VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a January 2004 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised of 
the criteria necessary for benefits under 38 U.S.C.A. § 1151.  
In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for his left 
leg condition exclusively through the VA medical center.  The 
RO has obtained the veteran's VA outpatient treatment 
records.  Moreover, the veteran was afforded VA examinations 
as noted below.  Finally, in response to the RO's January 
2004 letter, the veteran indicated that he had no additional 
evidence to submit.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran contends that he suffers from nerve damage of the 
left leg as a result of a coronary artery bypass graft 
performed at a VA medical facility in April 2001.  

In June 1975, the veteran underwent a lumbar laminectomy, 
disc excision and spinal fusion.  

In March 1993, the veteran underwent a left heart 
catheritization and coronary ateriography.  In April 1993, he 
underwent a coronary artery bypass times four with a vein 
graft.  The saphenous vein was removed from his left leg.  

In April 2001, the veteran reported to the Albany, New York 
VA Medical Center for treatment of his coronary artery 
disease.  A coronary artery bypass times three was performed 
with a saphenous vein graft.  The saphenous vein was removed 
from the right leg.  The surgical report does not indicate 
that the surgery resulted in a left leg involvement.  
Complaints were not indicated immediately after service.

A Vascular Report dated May 1, 2001, noted normal venous 
Bmode scan of both legs with no signs of deep vein 
thrombosis.  

During physical therapy in May 2001, the veteran demonstrated 
3 to 4/5 strength in the bilateral lower extremities.  He was 
discharged from physical therapy on May 18, 2001.  The 
discharge note indicated that he was ambulating with a 
straight cane independently up to 150 feet.  Complaints 
involving the left leg were not recorded at that time.

A Thoracic Clinic note dated in May 2001 noted that the 
veteran was ambulating and remaining active.  He had left leg 
numbness and weakness that was, reportedly, slowly improving.  

A June 2001 note included the veteran's complaints of 
increasing left leg pain since the surgery.  The pain had 
reportedly increased in severity for the past three weeks.  
He also reported left thigh numbness and associated left knee 
and ankle pain.  The pain worsened at night and improved with 
ambulation.  He was walking 1-3 miles per day.  Upon 
examination, his left femoral and pedal posttibial pulses 
were 1+.  His range of motion of the left ankle and knee were 
within normal limits.  

The veteran underwent EMG testing in June 2001.  Therein, the 
veteran reported experiencing severe burning pain in the 
medial aspect of the left thigh from his groin down to the 
dorsal surface of the left foot.  EMG testing was commenced.  
However, the testing was stopped because the veteran 
experienced chest pain.  Manual motor testing revealed normal 
muscle strength in the left lower extremities.  There was 
some sensory loss following the distribution of the left 
femoral nerve including the saphenous vein distribution.  

The examiner noted that the study offered some electrical 
evidence to support a working diagnosis of a left femoral 
nerve lesion based on the veteran's clinical complaints.  
There was electrical evidence of a left peroneal neuropathy.  
The examiner noted that these lesions may have been due to an 
unavoidable peri-operative embolism to the nerves since the 
left lower extremity pain began after he awoke from bypass 
surgery.  

The examiner cautioned, however, that in order to prove left 
femoral neuropathy, the veteran should undergo right and left 
femoral nerve conductions and an EMG of the paraspinal 
muscles.  Further testing would be able to distinguish 
radiculopathy from local denervation related to neuropathy.  
Finally, the examiner noted that the veteran's recurrent 
angina might prevent further EMG testing from being 
performed.  

An August 2001 EMG study was interpreted to show evidence of 
left lumbosacral plexopathy with ongoing denervation 
findings.  

The veteran underwent a MRI of the pelvis in December 2001.  
The study revealed no evidence of a mass in the lumbar 
plexus.  There was increased signal in the left femoral but 
the results were inconclusive.  

A December 2001 echogram of the left lower extremities noted 
normal flow and augmentation of the femoral and popliteal 
veins.  There was no evidence of deep vein thrombosis.  The 
echogram was interpreted as normal.  

VA physician A. M. saw the veteran in April 2002.  The 
examiner noted that the veteran's MRI showed no masses and 
some mild vascular changes but no obvious abnormality which 
could be attributed to his left leg troubles.  The EMG study 
suggested a lumbar plexus problem.  The examiner recommended 
a repeat EMG study.  

A MRI examination of the lumbar spine in April 2002 revealed 
mild degenerative changes at L5-S1; moderate to severe 
congenital spinal stenosis at L4-5 and less severe spinal 
stenosis at L3-4 and L5-S1; and possible very minimal 
posterolateral herniation of the L3-4 intervertebral disc 
into the medial left neural foramen.  

A May 2002 EMG study was interpreted to show findings 
consistent with a now chronic left lumbar plexopathy with 
ongoing denervation, but evidence of improvement in the 
femoral distribution with mild increase in distal 
irritability.  The examiner opined that given the lack of 
diagnostic findings, the etiology could have been iatrogenic 
at the time of the surgery due to small vessi ischemia or 
ongoing ischemia.  

The VA neurologist reviewed the EMG results in June 2002.  
The neurologist opined that the veteran's complaints were due 
to his lumbar plexus injury, and not due to the present 
lumbar stenosis.  He was recommended to take medicines that 
treated neuropathic pain, such as Tegretol, Effexor or 
Neurontin.  

A September 2002 note indicated that morphine and hydrocodone 
were ineffective at pain relief for the veteran's continuing 
left leg pain.  The veteran was reportedly taking up to 25 
Tylenol tablets per day in addition to the narcotic 
medication.  In October 2002, his pain medications were 
adjusted.  A follow-up note indicated that the veteran was 
getting pain relief from the adjusted medications.  

In June 2003, the veteran's claims folder was forwarded to a 
VA examiner for review.  Therein, the veteran reported having 
lower left extremity pain, weakness and numbness following 
his heart surgery in April 2001.  The weakness, reportedly, 
subsided after a few weeks.  The examiner reviewed the 
veteran's prior treatment records.  Upon physical 
examination, there were normal motor and fine motor movements 
in the upper and lower extremities.  Strength was 5/5 in all 
muscle groups tested including the left lower extremities.  
In the left lower extremity, there was diminished pinprick 
temperature in the left thigh and calf.  The sensory 
abnormalities were localized to any root or nerve 
distribution.  

The examiner opined that the veteran's complaints were 
somewhat atypical for root, peripheral nerve, or plexus 
lesion.  The EMG report noted lumbar plexopathy.  The 
examiner noted that although there was a temporal 
relationship between the veteran's complaints and his heart 
surgery, it was still unclear as to what mechanism of surgery 
could have caused his complaints.  

The examiner further noted that left peroneal neuropathy, 
noted on EMG shortly after surgery, was a complication of 
surgery.  The examiner opined, however, that the veteran's 
current findings are not consistent with left peroneal 
neuropathy.  Therefore, he assumed that the left peroneal 
neuropathy had subsided.  

A MRI of the brain was performed to rule out a right thalamic 
stroke during surgery.  The MRI results revealed nonspecific 
changes of uncertain clinical significance.  



III.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable.  38 U.S.C.A. § 
1151(a) (West 2002). 

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  69 Fed. 
Reg. 46433 (Aug. 3, 2004) (to be codified at 38 C.F.R. § 
3.361(b)); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(c)(1)); see also 
38 C.F.R. § 3.358(c)(1).  The proximate cause of disability 
is the action or event that directly caused the disability, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(2)).  

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that, as the weight of 
the evidence establishes that a current left leg disability 
is not likely due to coronary artery bypass surgery, there is 
no basis for a grant of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

In this case, the Board acknowledges that the veteran did not 
have a preexisting left leg nerve injury prior to the surgery 
in April 2001.  It should be noted, however, that pre-April 
2001 records do show surgery on the lumbar spine in 1974, and 
a coronary bypass procedure with left leg saphenous vein 
graft in April 1993.  Moreover, the Board acknowledges that a 
left leg condition was first noted shortly following VA 
surgery in April 2001, although not immediately thereafter.  
No mention was made in initial physical therapy notes.  
Hence, there is an apparent temporal relationship between the 
surgery and the first documentary evidence of left leg 
numbness, weakness and pain.   

The competent medical evidence, however, reflects that a 
nerve disability of the left leg has either resolved, is due 
to an unrelated low back condition or is otherwise not a 
proximate cause of VA medical treatment.  While the veteran 
was initially thought to have left peroneal neuropathy in 
June 2001, it was unclear whether such was the result of the 
coronary artery bypass surgery in April 2001 or was due to 
another cause.  Testing was incomplete as the veteran had 
angina and chest pain during the test procedure.  When 
further EMG testing was accomplished in August 2001, the 
results showed left lumbosacral plexopathy and ongoing 
denervation.  Later EMG testing in May 2002 also indicated 
that a left leg condition was related to a lumbar condition.  

The VA neurologist in June 2002 opined that the complaints 
were due to lumbar plexus injury and not lumbar stenosis.  
However, the neurologist did not link the condition to the VA 
surgery in April 2001.  The VA examiner in June 2003 opined 
that the veteran's current complaints were not due to a root 
nerve, peripheral nerve or plexus lesion.   Moreover, there 
is no persuasive evidence that a current left leg disability 
is the result of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  

As such, while the Board is sympathetic to the fact that the 
veteran had a left leg nerve injury coincident to VA 
treatment, the Board cannot, however, conclude that the 
veteran suffers from additional left leg nerve injury as a 
result of VA heart surgery in April 2001.  The veteran has 
indicated that he has been told that there was a possibility 
that his left leg impairment was due to positioning of his 
leg during surgery.  There has been no clinical opinion to 
confirm this, and the best evidence suggests that current 
problems are related to long standing back pathology.  There 
is nothing to suggest that there was any back trauma or 
injury during the treatment.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 at 
53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional nerve damage 
of the left leg, as a result of VA surgery in April 2001, is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


